Order entered July 30, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01457-CV

                           CHARLES CHANG, M.D., Appellant

                                              V.

                                ASHLEY DENNY, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-02470-2013

                                          ORDER
      Before the Court is appellant’s unopposed motion for extension of time to file reply brief.

We GRANT the motion and ORDER the brief be filed no later than September 5, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE